IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2010
                                     No. 09-30265
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAYMOND JOSEPH HAWTHORNE, JR., also known as Tweet,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:99-CR-60043-2


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Raymond Joseph Hawthorne, Jr., federal prisoner # 330242, was
sentenced to 235 months in prison following his plea of guilty to conspiring to
distribute cocaine base (crack).          Following amendments to the Sentencing
Guidelines that lowered the offense levels for crack cocaine offenses, the district
court granted a motion by Hawthorne pursuant to 18 U.S.C. § 3582(c)(2) and
reduced his sentence to 188 months of imprisonment. Hawthorne now appeals,
challenging the limits on the district court’s discretion set forth in U.S.S.G.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-30265

§ 1B1.10 and arguing that the district court had the authority to impose an even
lower sentence. Hawthorne’s arguments are foreclosed in light of our recent
decision in United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009),
petition for cert. filed (Sept. 21, 2009) (No. 09-6657).
         Hawthorne also argues that his § 3582 motion for a reduction of sentence
required a hearing with him present.         Because the district court “merely
modifie[d] an existing sentence” rather than impose a new sentence after the
original sentence had been set aside, Hawthorne was not entitled to a hearing.
See United States v. Patterson, 42 F.3d 246, 248-49 (5th Cir. 1994); F ED. R. C RIM.
P. 43.
         Accordingly, the judgment of the district court is AFFIRMED.




                                         2